Citation Nr: 1026104	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial ratings in excess of 10 percent for 
epilepsy, grand mal from January 13, 1953 to March 13, 2002, in 
excess of 20 percent from March 14, 2002 to February 24, 2007, 
and in excess of 60 percent from February 25, 2007.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
September 1947 to September 1951.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

Procedural history

In a July 1953 rating decision, the RO denied the Veteran's 
service connection claim for epilepsy.  The Veteran did not 
appeal.

The Veteran filed a request to reopen this previously-denied 
claim in July 2003.  In the above-referenced April 2005 rating 
decision, the RO granted the Veteran's service-connection claim 
for epilepsy; a 10 percent disability rating was assigned 
effective January 13, 1953 on the basis that the RO made clear 
and unmistakable error (CUE) in its July 1953 rating decision.

The Veteran disagreed with this initial rating, and perfected an 
appeal as to this issue.  During the pendency of the appeal, the 
Veteran's disability rating was raised to 20 percent effective 
March 14, 2002, and to 60 percent effective February 25, 2007.  
Although the RO has increased the assigned disability ratings, 
the Veteran has made clear his desire to proceed with his appeal.  
See the January 20, 2010 Statement of Accredited Representative, 
page 3 [asserting that the Veteran is entitled to an increased 
evaluation above the assigned sixty percent, effective back to 
1953]; see also AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a 
veteran is not granted the maximum benefit allowable under the VA 
Schedule for Rating Disabilities, the pending appeal as to that 
issue is not abrogated].

To the extent that the Veteran claims his increased 60 percent 
rating should be effective earlier than February 2007, the Board 
notes that such will be considered in the adjudication of the 
Veteran's initial increased rating claim.  Indeed, when 
considering initial ratings, the degree of impairment since the 
effective date of the grant of service connection must be 
considered, to include the possibility that a staged rating may 
be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).

In May 2010, the Veteran testified at a Travel Board hearing 
which was chaired by the undersigned Acting Veterans Law Judge in 
San Antonio, Texas.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

At the May 2010 hearing, the undersigned held the record open 60 
days so that the Veteran could obtain and submit additional 
medical evidence in the form of private treatment reports.  The 
60 days have expired, and the Veteran has not submitted any 
additional evidence.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claim for a higher rating for his epilepsy disability 
must be remanded for further evidentiary development.  

VA treatment records

At the May 2010 hearing, the Veteran stated that has been under a 
doctor's care for his epilepsy from the time of his discharge up 
until the present day.  Currently of record are VA treatment 
records showing care for the Veteran's epilepsy through April 
2007, but no later.  No VA treatment reports have been 
incorporated into the claims folder since April 2007.  

It is the duty of the VA to assist a veteran in obtaining records 
from Federal agencies, including VA Medical Centers.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, any outstanding VA treatment 
reports relevant to the Veteran's epilepsy should be obtained.

VA examination

The Veteran's most recent VA examination occurred in July 2005.  
See the July 22, 2005 QTC examiner's report.  Since the 
examination, the Veteran has consistently asserted that his 
epilepsy is more severe than what his disability rating reflects.  
The Board notes that at the July 2005 examination, the QTC 
examiner specifically noted that the Veteran averaged two 
seizures a year.  However, subsequent VA treatment records dated 
in March 2007 demonstrate that the Veteran has complained of 
"more frequent generalizations."  See, e.g., the Veteran's 
March 8, 2007 Neuro Seizure Follow-Up Note. 

Although a new VA examination is not warranted based merely upon 
the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 
174 (2007)], the Court has held that where a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, the VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board believes that a medical examination assessing the 
current severity of the Veteran's epilepsy is necessary to 
adequately decide this claim.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request that he identify any additional 
medical treatment he has received for 
epilepsy.  VBA should take appropriate 
steps to secure copies of any such 
treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include any VA treatment 
records dated after April 2007.  Efforts 
to obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should then schedule the Veteran 
for a VA examination to determine the 
nature, extent, and severity of his 
epilepsy.  The Veteran's VA claims folder 
must be made available to the examiner for 
review in connection with the examination.

In particular, the examiner should 
specifically report whether the Veteran's 
epilepsy manifested in major seizures at 
least once every three months over the last 
year, or more than 10 minor seizures 
weekly.  If the Veteran's major seizures 
occurred more frequently than once every 
three months, the examiner should indicate 
as such.

The Board notes that a major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A 
minor seizure consists of brief 
interruption in consciousness or conscious 
control associated with staring or rhythmic 
blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head 
(myoclonic type), or sudden loss of 
postural control (akinetic type).   

A report should be prepared and associated 
with the Veteran's VA claims folder.  

3.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the VBA 
should review the Veteran's entire record, 
and readjudicate the Veteran's increased 
rating claim.  If the claim is denied, the 
RO should provide the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



